Case: 5:20-cr-00051-JRA Doc #:1 Filed: 01/27/20 1 of 2. PagelD #: 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 
    

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INFORMATION
) fe 0 n
Plaintiff, ) “= a R 0 5 ‘
. )
V. . ) CASENO.
) Title 21, Sections 841(a)(1) and
MICHAEL P. TRICASO, ) (b)(1)(C), United States Code,
) and Title 26, Section 5861(d),
Defendant. ) United States Code

cont; JUDGE ADAMS

(Conspiracy to Distribute and Dispense Controlled Substances, 21 U.S.C. § 846)
The United States Attorney charges: oe

1. From on or about April 7, 2016 to on or about August 21, 2018, the exact dates
unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and elsewhere,
Defendant MICHAEL P. TRICASO, and others known and unknown to the Grand Jury, did
unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree with each
other to distribute and possess with intent to distribute mixtures and substances containing a
detectable amount of Oxycodone, a Schedule II controlled substance, outside the usual course of
professional practice and not for a legitimate medical purpose, in violation of Title 21, United
States Code, Sections 841(a)(1) and (b)(1)(C).

All in violation of Title 21, United States Code, Section 846.
Case: 5:20-cr-00051-JRA Doc #:1 Filed: 01/27/20 2 of 2. PagelD #: 2

COUNT 2
(Possession of an Unregistered Firearm, 26 U.S.C. § 5861(d))

The United States Attorney further charges:

2. On or about August 21, 2018, in the Northern District of Ohio, Eastern Division,
Defendant MICHAEL P. TRICASO did knowingly an unlawfully possess a firearm as defined in
Title 26, Sections 5845(a)(7), United States Code, that is, three oil filter silencers, within the
meaning of Title 18, Section 921, United States Code, not registered to him in the National
Firearms Registration and Transfer Record, as required by Chapter 53, Title 26, United States
Code; all in violation of Title 26, Section 5841, 5861(d), and 5871, United States Code.

JUSTIN E. HERDMAN
United States Attorney

/) 4 if (As
By. __ tuft. re

 

ROBERT F. CORTS
Chief, OCDETF Unit
